DETAILED ACTION

Response to Amendment
Claims 1-20 are pending in the application, with claims 11-20 currently withdrawn.  Previous grounds of rejection have been withdrawn as a result of the amendment to the claims submitted 5/17/2022.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-20 directed to an invention non-elected without traverse.  Accordingly, claims 11-20 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

TO THE CLAIMS

Claims 11-20 have been cancelled

TO THE SPECIFICATION

P1/L1 after the title has been amended to recite, “This application is a continuation of U.S. Patent Application No. 15/493,764, now U.S. Patent No. 10,804,570, filed”

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments submitted 5/17/2022 with respect to amended instant independent claim 1 have been found persuasive.  Instant independent claim 1 discloses an all solid 3D battery comprising first and second collectors in contact with first and second structures, respectively, as set forth in the claim, and an electrolyte in contact with the first structure, with the second collector in contact with a portion of an upper surface of the second structure and a remaining portion of the upper surface spaced apart from each other in a direction perpendicular to a plane extension of the second collector, with a plurality of first and second upper surfaces arranged spatially with respect to one another and the collectors as set forth in the claim.
Salot in view of Emura is considered to be the combination of prior art references of record closest to the aforementioned limitations of amended instant independent claim 1.  However, the aforementioned combination does not disclose nor render obvious all of the aforementioned claim limitations.  Namely, as persuasively argued by the Applicants, the aforementioned combination does not explicitly disclose nor render obvious the particular structure of the battery of the instant claim as directed toward the spatial arrangement of the first and second structures with the respective first and second collectors within the overall battery structure.
A further search did not reveal any additional references that alleviate the deficiencies of the previously applied prior art references.  Therefore, instant independent claim 1 has been found allowable over the cited prior art references of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725